The defendant was tried at the Spring term, 1928, of the circuit court of Coffee county on a charge of violating the prohibition law. The jury returned a verdict of guilty and assessed a fine of $50. Judgment of conviction was entered forthwith, but defendant was released on his own recognizance and permitted to go home upon his promise to return on a certain day for sentence. Failing to return, defendant was brought into court on a capias and sentence was pronounced on September 14, 1928, being the fall term of the court. This was not a discontinuance by the state such as was the case in Ex parte King, 16 Ala. App. 118, 75 So. 710. The court had the power and authority at a subsequent term to complete the judgment and to sentence the prisoner. Clanton v. State,96 Ala. 111, 11 So. 299; Charles v. State, 4 Port. 107; Snyder v. State, 18 Ala. App. 188, 90 So. 40.
Section 4625 of the Code of 1923 does not affect the rule as above laid down. That section renders inoperative any suspension of sentence not authorized by law, and the penalties thereunder are directed at the presiding judge who should be guilty of its violation.
The judgment is affirmed.
Affirmed.